Title: Abigail Adams to John Thaxter, 7 July 1776
From: Adams, Abigail
To: Thaxter, John


     
      Sir
      Braintree july 7. 1776
     
     As you have always expressd a desire to have the small pox with my family I write to let you know that we go next thursday. If you chuse to enter as part of my family at 18 Shillings per week, paying your doctor for innoculation which I hear is a Guiney you may send me word immediately. I will find a Bed and Bedstead, but should be glad if you could take 2 pair of sheets and a counterpain. All other necessaries will supply, Nursing &c. If we do well hope to return in 3 weeks. Mr. Cranch, wife and family and Sister Betsy go with us. The time allowed is short, so that we must go this week. Dr. Bulfinch is our Physician, says no occasion of any previous preparation. If you conclude to go, be at our House a wednesday Night.
     My duty to your Pappa and Mamma. Love to your Sisters. Tell your Mamma we will take good care of you. If you was here I would shew you a coppy of some of Miss Grissys Letters intercepted. If you have an opportunity of writing tomorrow Let me know your determination.
     
      I am most affectionately your Friend,
      Abigail Adams
     
    